Exhibit NEITHER THIS WARRANT NOR THE SHARES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER APPLICABLE SECURITIES LAWS IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER SECURITIES LAWS.NEITHER THIS WARRANT NOR THE SHARES ISSUABLE UPON EXERCISE HEREOF MAY BE SOLD, PLEDGED, TRASFERRED, ENCUMBERED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR IN A TRANSACTION THAT IS EXEMPT FROM REGISTRATION UNDER THE PROVISIONS OF THE SECURITIES ACT. SERIES “H” STOCK PURCHASE WARRANT To Purchase Shares of Common Stock of Medical International Technology, Inc. THIS CERTIFIES that, for value received, ,(the “Holder”) is entitled, upon the terms and subject to the conditions hereinafter set forth, at any time prior to the close of business on APRIL 15th, 2010,(the “Termination Date”), but not thereafter, to subscribe for and purchase from Medical International Technology, Inc. (the “Company”), a corporation organized under the laws of the State of Colorado, up to ( ) shares (the “Warrant Shares”), of the common stock, $0.0001 par value, of the Company (the “Common Stock”).The purchase price of one share of
